Title: To Thomas Jefferson from Francis Murdock, 9 May 1808
From: Murdock, Francis
To: Jefferson, Thomas


                  
                     Dr Sir
                     
                     Norwich 9 May 1808
                  
                  having a strong inclination to Join the army of the United States, I some time ago communicated my desires to Mr Dana then a member of Congress with a Letter of recommendation from James Lanman Esq, requesting the privilege of entering as a cadet in the Military establishment at West Point—Mr Dana informed me that it would not be in his power to attend to it himself as he was then on the point of returning to connecticut, but said he would that day transmitit to the secretary of war—Having heard nothing of it Since I assume the boldness to address your honor on the subject. not doubting but your honor will consider my attachment to a military life & my strong determination to become a Soldier in my own or some other Country—Should my recommindation be insufficient which I forwarded to Mr Dana & which is now in the hands of the Secretary of War. I believe it would be in my power to forward one that will be satisfactory
                  I have the honor to be Sir your honors verry obedient & verry humble Servant
                  
                     Francis B Murdock
                     
                  
               